Name: Decision (EU) 2017/1599 of the European Parliament and of the Council of 13 September 2017 on the mobilisation of the European Union Solidarity Fund to provide assistance to Italy
 Type: Decision
 Subject Matter: Europe;  budget;  cooperation policy;  EU finance;  deterioration of the environment;  regions of EU Member States
 Date Published: 2017-09-23

 23.9.2017 EN Official Journal of the European Union L 245/3 DECISION (EU) 2017/1599 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 September 2017 on the mobilisation of the European Union Solidarity Fund to provide assistance to Italy THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 000 000 (2011 prices), as laid down in Article 10(1) of Council Regulation (EU, Euratom) No 1311/2013 (3). The entire 2016 allocation remained unspent, was carried over to the following year, in accordance with Article 10(1) of Regulation (EU, Euratom) No 1311/2013 and was partially used in April 2017. The 2017 allocation was not yet drawn on. (3) On 16 November 2016, Italy submitted an application to mobilise the Fund, following an earthquake that affected the regions of Abruzzo, Lazio, Marche and Umbria on 24 August 2016. Additional earthquakes struck the previously hit areas and significantly increased the level of previously reported damage. Italy then submitted its final application on 15 February 2017 with revised estimates including all damage caused between 24 August 2016 and 18 January 2017. (4) The application by Italy meets the conditions for providing a financial contribution from the Fund, as laid down in Article 4 of Regulation (EC) No 2012/2002. (5) The Fund should therefore be mobilised in order to provide a financial contribution to Italy. (6) Since the amount that may be mobilised for 2017 is not sufficient to cover the full contribution, the difference should exceptionally be financed through the annual amount available for 2018 as provided for in Article 10(2) of Regulation (EU, Euratom) No 1311/2013. (7) In order to minimise the time taken to mobilise the Fund, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2017, the European Union Solidarity Fund shall be mobilised to provide the amount of EUR 1 196 797 579 to Italy in commitment and payment appropriations. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 13 September 2017. Done at Strasbourg, 13 September 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).